Exhibit 10.2 NEW YORK MORTGAGE TRUST, INC. 2 THE YEAR ENDING DECEMBER 31, 2015 New York Mortgage Trust, Inc.’s 2013 Incentive Compensation Plan as amended for the year ending December 31, 2015 (the “ Plan ”) is a plan under which New York Mortgage Trust, Inc. (the “ Company ”) intends to pay discretionary bonus awards (“ Bonus Awards ”) to eligible employees. Bonus Awards under the Plan will be paid annually. The amount of a Bonus Award will be based upon the Company’s and the employee’s performance during the fiscal year. The portion of the Plan payable under the Quantitative Component (as defined below) is intended to provide employees with “performance-based compensation” within the meaning of Section 162(m) of the Internal Revenue Code. I. Purposes . The Plan is a component of the Company’s overall strategy to pay its employees for performance. The purposes of the Plan are to: (i) attract and retain top performing employees; (ii) motivate employees by tying compensation to the Company’s financial performance and (iii) reward exceptional individual performance that supports the Company’s overall objectives. II. Effective Date . All eligible employees of the Company may participate in the Plan, except for employees who commence employment pursuant to an offer letter that excludes participation in the Plan. Those employees who are determined to be eligible for Bonus Awards under the Plan are called “ Participants .” An employee must commence employment or otherwise become eligible to participate in the Plan no later than July 1 of the Plan year; provided , however that the Compensation Committee of the Board of Directors of the Company, or its delegate (the “ Compensation Committee ”), may make exceptions to this requirement in its sole discretion as it deems appropriate. Being a Participant does not entitle the individual to receive a Bonus Award. III. Plan Year . The Plan operates on a fiscal year basis, January 1st through December 31st (the “ Fiscal Year ”), commencing on January 1, 2015. IV. Bonus Awards . Bonus Awards are discretionary payments. A Participant must be an active employee in good standing and on the Company’s payroll on the day the Bonus Award is paid to receive any portion of the bonus payment. A Participant who is not actively employed or on an approved payroll for whatever reason on the date a Bonus Award is paid is not entitled to a partial or pro rata Bonus Award. Notwithstanding the foregoing, a Participant may be eligible to receive a Bonus Award pursuant to his or her employment agreement even if such Participant is not actively employed or on an approved payroll on the date a Bonus Award is paid. Additionally, the Compensation Committee may make exceptions to the foregoing in its sole discretion as it deems appropriate. There is no minimum award or guaranteed payment. Bonus Awards will be paid within 60 days of the Fiscal Year end. A Bonus Award is calculated at the discretion of the Compensation Committee after considering the Company’s performance, the Participant’s minimum, target and maximum bonus opportunities in light of the Company’s performance and the employee’s performance for the Fiscal Year. V. Components of the Plan . The Plan shall be divided into two components, a quantitative component (the “ Quantitative Component ”) and a qualitative component (the “ Qualitative Component ”). The Quantitative Component will be based on the average of the following three Company performance measures, each as defined below: (i) adjusted return on equity (“
